Citation Nr: 1645704	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-01 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral ovarian cyst.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel




INTRODUCTION

The Veteran served on active duty from July 2008 to November 2008 and from December 2011 to November 2012.  The evidence suggests that the Veteran subsequently had additional service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the VA RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's claim of entitlement to service connection for a back disability, the record suggests that the Veteran has had additional service since November 2012.  For example, a July 26, 2016, screenshot relating to the scheduling of an examination indicated that the Veteran was deployed at that time and would remain deployed until August 2016.  On remand, the AOJ should ensure that all of the Veteran's service treatment records, including records relating to her 2016 deployment, should be associated with the record.  

Additionally, the record demonstrates that the Veteran complained of back pain during service in October 2008.  An August 2014 record indicates that the Veteran had disc bulges and degenerative disc changes of the spine.  Thus, the evidence indicates that the Veteran has a current disability and an in-service complaint of back pain.  The Veteran has not been afforded with an examination addressing the relationship, if any, between her back disability and her service, and the Veteran should be provided with such an examination on remand.

With respect to the Veteran's claim of entitlement to service connection for a bilateral ovarian cyst, in order to appeal a RO decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision issues, the Veteran or her representative must file a timely notice of disagreement; so long as the issues being appealed are clear, the AOJ by law must then issue a statement of the case; finally, to convey jurisdiction to hear the case on the Board, the veteran must file a timely substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

Here, in May 2016, the RO denied the Veteran's claim of entitlement to service connection for a bilateral ovarian cyst.  In June 2016, the Veteran submitted a statement that the Board construes to be a disagreement with the May 2016 rating decision.  As yet, a statement of the case does not appear to have been issued, and it is therefore proper to remand the issue of entitlement to service connection for a bilateral ovarian cyst to ensure that the Veteran is provided with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue should be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Undertake all appropriate efforts to obtain the Veteran's service treatment records for any periods of service since November 2012.  If it is found that such records are unavailable, issue a formal finding documenting the efforts undertaken to obtain such records and inform the Veteran of such efforts.

2.  Take all appropriate efforts to confirm the Veteran's dates of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) since November 2012, and enumerate such dates to the extent possible by month, day, and year.  This enumeration must be clear and should consist of more than simply the Veteran's pay records or retirement points.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's back disability.  After an examination of the Veteran, review of the Veteran's claims file, and describing the nature of the Veteran's claimed disability, the examiner should opine whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's back disability is related to any of the Veteran's periods of active service, ACDUTRA service, or INACDUTRA service.

If the Veteran's currently-diagnosed back disability preexisted any period of military service, the examiner must also express an opinion as to whether the back disability was aggravated by any incident of a subsequent period of active service, ACDUTRA service, or INACDUTRA service.

4.  After completing the first three remand directives, consider the issue of entitlement to service connection for a bilateral ovarian cyst.  If the benefit sought cannot be granted, a statement of the case should be issued in accordance with applicable law and regulations.  The Veteran should be informed of the period of time within which she must file a substantive appeal to perfect her appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

5.  After completing the first three remand directives, readjudicate the Veteran's claim of entitlement to service connection for a back disability.  If any action remains adverse to the Veteran, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

